Citation Nr: 0603057	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  98-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Nicotine 
dependence.

2.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD) on the basis of 
tobacco use and secondary to service connected sinusitis.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease on the basis of tobacco use.  

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1943 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied 
entitlement to service connection for emphysema and COPD due 
to tobacco use.  A January 1999 rating decision denied 
entitlement to service connection for nicotine dependence and 
heart disease due to tobacco use.  An October 1999 rating 
decision denied entitlement to service connection for 
bronchitis and hearing loss which were claimed as secondary 
to the veteran's service connected sinusitis.  Finally, a 
June 2000 rating decision denied entitlement to service 
connection for COPD secondary to sinusitis.  

In April 2003, a hearing was held before Michael 
Mazzucchelli, who is the Acting Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2003).  

The case was previously before the Board in January 2004, 
when the issues remaining on appeal were remanded for 
examination for additional development.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

On December 16, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


